03/23/2021


         IN THE SUPREME COURT OF THE STATE OF MONTAN A                               Case Number: PR 21-0005


                                      PR 21-0005
                                                                              FILED
                                                                              MAR 2 3 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Suprerne Court
IN RE THE MOTION OF HAWLEE KANE                                             State of Montana

VALENTE FOR ADMISSION TO THE BAR OF                                        ORDER
THE STATE OF MONTANA




      Hawlee Kane Valente has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Adrninistrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Hawlee Kane Valente has provided
the necessary documentation and has satisfied the requirements prerequisite to admission
on rnotion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Hawlee Kane Valente may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Suprerne Court.
      The Clerk is directed to provide copies of this ordcr to Petitioner and to the State
Bar of Montana.
       DATED this rAd‘day of March, 2021.




                                                              ........ Justic Ao
                                                             Chief
                                                               .          /



                                                           4-c7kz_(,-,-,(„,
Justices